The plaintiffs in error were convicted in the county court of Garfield county on a charge of having the possession of a still; defendant Mirl Foster was sentenced to serve six months in the county jail and to pay a fine of $500; defendant Robert Foster was sentenced to serve three months in the county jail and to pay a fine of $250.
Judgments were rendered on February 6, 1928, and the appeal was lodged in this court June 5, 1928. No extension of time for filing the appeal appears. By section 2808, Comp. Stat. 1921, an appeal from a conviction for a misdemeanor must be taken within sixty days after judgment, unless the court or judge, for good cause shown, extend the time not to exceed sixty days additional. The sixty days within which the appeal could have been taken expired, and there has been no extension of time by the court or judge. The appeal was filed too late.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.